COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       James Gregory Akery v. The State of Texas

Appellate case number:     01-19-00616-CR

Trial court case number: 1609839

Trial court:               185th District Court of Harris County

         The record in this case was due on November 7, 2019. The clerk’s record was filed on
November 5, 2019, but the reporter’s record has not been filed. On November 6, 2019, the court
reporter, Tamra Parks, filed an information sheet (1) indicating that appellant paid for the record
and (2) requesting an extension to December 7, 2019 to file the reporter’s record. This Court
granted the extension the same day. On December 9, 2019, after the court reporter failed to file the
record, this Court issued an order for the reporter’s record to be filed within 30 days of the date of
the order, advising the reporter that if “the reporter does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.” The court reporter did not respond and a reporter’s record has not been
filed.
        The trial and appellate courts are jointly responsible for ensuring that the appellate record
is timely filed. See TEX. R. APP. P. 35.3(c). Accordingly, we abate the appeal and remand the
cause to the trial court to conduct a hearing at which the court reporter, appellant’s counsel, and
representative of the Harris County District Attorney’s Office counsel shall participate (1) to
determine the reason for failure to file the record; (2) to establish a date certain when the reporter’s
record will be filed, and (3) to make whatever additional findings and orders are necessary to
ensure that the record is timely filed.
         The court coordinator of the trial court shall set a hearing date no later than 30 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
shall have a court reporter record the hearing and file a separate reporter’s record with this Court
within 30 days from the date of this order. The trial court’s findings and recommendations and
any orders issued pursuant to the hearing shall be included in a supplemental clerk’s record and
filed in this Court within 30 days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this court’s active docket.
The appeal will be reinstated on this court’s active docket when the supplemental clerk’s record
and the reporter’s record of the hearing are filed in this Court. If the missing reporter’s record is
filed prior to the date set for the hearing, the appeal will be reinstated and the trial court need not
hold a hearing.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_______
                                 Acting individually


Date: ___April 28, 2020__